Citation Nr: 0627912	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  00-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1969.  He died in October 1999.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
February 2000, a statement of the case was issued in March 
2000, and a substantive appeal was received in July 2000.

In August 2003, the veteran was afforded a Board hearing at 
the RO.  A transcript of this hearing is of record.

In connection with the August 2003 hearing, the appellant 
submitted additional evidence to the Board and, as documented 
in the hearing transcript, expressed her desire to waive 
initial RO review of the new evidence.  The appellant 
submitted additional evidence to the Board in August 2006 and 
executed another waiver of initial RO review.  All of this 
evidence will therefore be considered in this decision.  38 
C.F.R. § 20.1304 (2005).

In April 2005, a motion to advance the appeal on the Board's 
docket was granted pursuant to 38 C.F.R. § 20.900(c) (2005).

The Board notes that the December 1999 RO decision 
erroneously denied entitlement to dependents' educational 
assistance benefits under the provisions of 38 U.S.C.A. 
Chapter 35.  The appellant's notice of disagreement 
originally included this issue in the appeal, but in March 
2000 the RO issued a decision finding clear and unmistakable 
error in the December 1999 denial and granting entitlement to 
dependents' educational assistance benefits under the 
provisions of 38 U.S.C.A. Chapter 35.  Thus, this issue is 
not before the Board on appeal.

The issue of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in October 1999 from liver failure due 
to respiratory failure, acute renal failure, and portal 
hypertension secondary to alcoholic cirrhosis.

2.  At the time of the veteran's death, service connection 
was in effect for PTSD, rated 100 percent disabling, and 
service connection was in effect for malaria and scars, both 
rated 0 percent disabling.

3.  The veteran's behavior of alcohol abuse was not caused by 
the veteran's service and was not etiologically related to 
any service-connected disability.

4.  Liver failure, acute renal failure, and portal 
hypertension secondary to alcoholic cirrhosis were not 
manifested during the veteran's active duty service or for 
many years thereafter, nor are these conditions otherwise 
related to the veteran's active duty service.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  Liver failure, acute renal failure, and portal 
hypertension secondary to alcoholic cirrhosis were not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 

2.  Liver failure, acute renal failure, and portal 
hypertension secondary to alcoholic cirrhosis were not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2005). 

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In this case, a rating decision 
was issued in December 1999 and the veteran filed her 
substantive appeal in July 2000, both events occurring prior 
to the enactment of the VCAA.  As VCAA notice prior to the 
initial adjudication was impossible, the claimant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought in a letter dated July 
2002.  Moreover, in that letter, the claimant was advised of 
the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the July 2002 letter was sent to the 
appellant prior to May 2003 and June 2003 supplemental 
statements of the case issued in connection with RO 
readjudications of the case.  Thus, the appellant was 
provided with ample time to benefit from the notice prior to 
the most recent RO adjudication of the case.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 
112 (2004).

The Board also notes that the July 2002 letter expressly 
notified the appellant to submit any pertinent evidence in 
the appellant's possession.  Moreover, in August 2003, the 
appellant submitted a signed statement indicating that she 
had no further evidence to submit.  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for the cause of 
the veteran's death, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for any benefit that might be granted.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in July 2002 in which it advised the 
appellant to submit evidence regarding the cause of the 
veteran's death and showing a relationship between the cause 
of death and the veteran's service.  Since the claim is for 
service connection for the cause of the veteran's death, no 
rating or effective date will be assigned and any questions 
of notice related to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained and 
several medical opinions have been obtained and added to the 
record.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as available and 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
this claim.

Analysis

I.  Service connection for cause of death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cirrhosis of the liver, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

A certificate of death on file shows that the veteran died in 
October 1999 at the age of 52.  The immediate cause of death 
was recorded as liver failure due to respiratory failure, 
acute renal failure, and portal hypertension secondary to 
alcoholic cirrhosis.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), rated 100 
percent disabling, and service connection was in effect for 
malaria and scars, both rated 0 percent disabling.

Special considerations apply to claims involving alcoholism 
or alcohol abuse.  Section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388- 91, prohibits payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse, effective for claims filed as in 
the instant case after October 31, 1990.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).  The VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 June 9, 
1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

The Board observes that the United States Court of Appeals 
for the Federal Circuit (CAFC) has held that compensation 
could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 105(a) either for a primary alcohol abuse disability 
incurred during service or for any secondary disability that 
resulted from primary alcohol abuse during service.  Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001). There can be 
service connection for compensation purposes for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability. However, a 
veteran can only recover if able to "adequately establish 
that their alcohol or drug abuse disability is secondary to 
or is caused by their primary service-connected disorder."  
Allen, 237 F.3d at 1381.  Such compensation would only result 
"where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing." Ibid.

The critical issue in this case, and the question raised by 
the appellant's primary contention, is whether the alcoholism 
which was a cause of the veteran's death was caused by the 
veteran's service-connected PTSD.  Upon a careful review of 
the evidence, the Board is compelled to find that the 
preponderance of the evidence is against such an etiological 
link between the veteran's alcoholism and his service-
connected PTSD.

Most significantly, there are three competent medical 
opinions of record which directly address this question.  The 
first opinion comes from a July 2000 statement provided by a 
VA doctor upon review of the veteran's medical records.  This 
doctor's statement indicates his opinion that the record 
contains "compelling evidence that [the veteran's] medical 
condition was directly related to his substance abuse 
diagnosis."  The statement expressly concludes that "[i]t 
is my professional opinion that in all likelihood [the 
veteran's] substance abuse disorder is a direct and proximate 
result of his 100 percent service-connected PTSD."  This 
statement must be accorded some probative weight as it 
reflects a competent medical opinion informed by review of 
the medical records.  However, the Board notes that the 
statement cannot be accorded as much probative weight as 
might be otherwise warranted due to the fact that the letter 
does not support the conclusion with a rationale or any 
citation of specific medical evidence pertaining specifically 
to the veteran.  Indeed, rather than citing specific facts 
from the record and explaining away facts that may appear to 
contradict the conclusion, the only principle expressly 
relied upon by the statement is general principle that "[i]t 
is well established that there is an association between PTSD 
and substance abuse disorders."

To provide more substantial clarity on this question, another 
medical opinion was sought and obtained from a different VA 
doctor in December 2002.  This report reflected a 
comprehensive review of the veteran's medical records and 
thorough discussions of relevant information and rationale 
behind the examiner's conclusions.  The examiner's report 
acknowledges that the veteran's death was a consequence of 
his alcohol consumption, but further indicates that the 
medical evidence shows that the veteran's use of alcohol was 
not caused by the veteran's service-connected PTSD.  
Specifically, the report attaches importance to the fact that 
the veteran began consuming alcohol prior to the onset of 
PTSD.  Additionally, the December 2002 VA medical report 
indicates that the veteran's alcoholism should be considered 
a primary condition rather than a secondary condition; 
according to the report, the medical conclusion to be drawn 
from the record is that the veteran's alcohol abuse 
originated as willful and voluntary behavior.  The 
examination report cites the facts that the veteran's 
symptoms of PTSD are not evidenced in the medical records 
until many years following discharge from service, yet the 
veteran's alcohol abuse is shown to have manifested much 
earlier.  The Board notes that a June 1994 hospitalization 
report and a March 1974 hospitalization report support this  
history of substance dependence.  Thus, the December 2002 VA 
medical report is relying upon valid facts of record in 
drawing the medical conclusion that this behavior was not 
caused by the veteran's PTSD which was incurred during 
service.

Thus, this December 2002 VA medical opinion offers a 
compelling rationale for its conclusion that the alcoholism 
which caused the veteran's death was a primary diagnosis 
beginning with willful behavior and not etiologically 
secondary to the veteran's later manifested PTSD.  The Board 
also notes that this report acknowledges that the veteran's 
substance abuse increased significantly during and following 
his service; however, the section of the report responding to 
the question of whether PTSD aggravated the veteran's alcohol 
disease indicates that such a finding is unwarranted.  For 
the aforementioned reasons, this opinion must be accorded 
significant probative weight in its conclusions reinforced by 
explicit and thorough analysis of the medical evidence 
available.

Because of the conflicting medical opinions, and in order to 
give the claimant every consideration in this case, the Board 
sought further clarification of these issues through an 
independent medical opinion.  In response to this request, 
the Board received a June 2006 report authored by an 
independent expert informed by a careful review of the claims 
file, to include all pertinent medical records.  This June 
2006 report concludes that "[i]t is not likely that the 
veteran's alcohol and substance dependence was acquired 
secondary to his post traumatic stress disorder or was a 
symptom of his post-traumatic stress disorder."  In drawing 
this conclusion, the report cites the fact that the veteran's 
alcohol abuse pre-dated his PTSD and the fact that the 
veteran was able to maintain lengthy periods of sobriety 
following discharge from service.  The former fact is 
supported in the record as discussed above; the latter fact 
is supported in the record by a June 1994 hospitalization 
report and an October 1994 psychiatric consultation which 
both show the veteran reported having remained sober from at 
least 1975 until 1981.

Notably, the June 2006 VA  report concludes with a medical 
observation addressing the generalized rationale which had 
been offered in support of this claim by the July 2000 VA 
medical opinion: regarding the association between PTSD and 
substance abuse, the June 2006 report explains that "[p]ost-
traumatic stress and substance abuse are common co-morbid 
conditions.  However, their common association does not imply 
causality."  Finally, the June 2006 report offers the clear 
and specified conclusions that "[i]t is extremely likely 
that [the veteran] would have had drug and alcohol dependence 
even if he had never seen combat and even if he had never had 
post traumatic stress disorder."  This conclusion warrants 
significant probative weight as it cites relevant facts from 
a review of the claims folder, explains its specific 
rationale, and even expressly addresses and explains away the 
more generalized rationale which had been offered to support 
a conflicting conclusion.

The appellant has also submitted additional medical 
literature which essentially speaks to a broadly observed 
relationship between PTSD and substance abuse in combat 
veterans.  While the Board fully appreciates the appellant's 
contentions and the suggested relevance of this general 
literature, the Board cannot accord significant probative 
weight to general literature which does not comment 
specifically upon the veteran's case.  As discussed above, 
the record includes two probative medical opinions with 
specific analysis of the veteran's history of record and both 
of the opinions indicate that it is unlikely that the 
veteran's case of alcohol and substance dependence was 
acquired secondary to his PTSD or was a symptom of his PTSD.  
Again, the June 2006 independent medical opinion acknowledged 
the common association between PTSD and substance abuse in 
explaining the rationale for the conclusion that this case of 
alcoholism was not likely secondary to PTSD.    While the 
Board understands the veteran's contentions, the Board may 
not draw its own medical conclusions based on the presented 
general literature and must rely upon the specific 
conclusions of record from trained medical personnel.  See 
Allday v. Brown, 7 Vet.App. 517 (1995); Godfrey v. Brown, 7 
Vet.App. 398 (1995); Traut v. Brown, 6 Vet.App. 495 (1994); 
Colvin v. Derwinski, 1 Vet.App. 171 (1991); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The appellant has also directed the Board's attention to a 
more personalized statement, authored by a VA psychiatric 
expert in June 2000, which further attests to the general 
association between PTSD and substance abuse disorders.  
Although this expert was furnished with a portion of the 
veteran's medical records, the expert expressly declined to 
comment specifically upon the veteran's case.  Rather, the 
expert's letter offers a set of pertinent insights and 
guidelines for making an informed medical assessment of any 
relationship between coexistent substance abuse disorders and 
PTSD.  The Board again notes, however, that it may not engage 
in its own medical assessments and must rely upon the 
competent medical assessments of record which are specific to 
the veteran's case.  In any event, the Board observes that 
the probative June 2006 and December 2002 medical opinions of 
record offer rationales which, consistent with the guidance 
of the June 2000 statement, reflect thoughtful consideration 
of the veteran's entire psychological history and 
acknowledgment of the criteria for identifying substance 
abuse dependency.

The Board does note an instructive element of the June 2000 
letter emphasizes that the mere use of a substance prior to 
manifestation of PTSD does not indicate that substance 
dependence began prior to the onset of PTSD.  The Board 
observes, however, that the June 2006 independent medical 
opinion cites specific elements of the veteran's recorded 
pre-service behavior to specifically conclude that the 
veteran met the criteria for substance dependence prior to 
manifestation of PTSD.  

The Board also acknowledges the Social Security 
Administration (SSA) documents included in the claims file.  
A January 1997 SSA decision found that the veteran's PTSD had 
been disabling for SSA purposes since at least December 1991, 
but the SSA records offer no evidence to indicate that any 
condition associated with the veteran's eventual causes of 
death were etiologically related to the veteran's PTSD.

Thus, the preponderance of the evidence is against the 
appellant's primary contention that the alcoholism which was 
a cause of the veteran's death was secondary to the veteran's 
service-connected PTSD.  The Board acknowledges the personal 
testimony submitted by the appellant and other family of the 
veteran in support of this contention, and the Board fully 
understands the expressed belief that the veteran's struggles 
with alcohol were causally linked to his service.  However, 
there is no indication that these individuals possess the 
type of specialized medical knowledge necessary to be 
competent to offer a medical opinion as to diagnosis, cause, 
or etiology of disabilities.  The Board must rely upon the 
expert opinions of medical professionals in order to resolve 
medical questions.  See Grottveit v. Brown, 5 Vet.App. 91. 93 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

The Board notes that there is no evidence in the service 
medical records to otherwise suggest any in-service 
manifestation of the veteran's eventual liver failure, acute 
renal failure, and portal hypertension.  The is likewise no 
medical evidence to suggest that cirrhosis of the liver 
manifested to a compensable degree within the presumptive one 
year period following discharge.  The appellant has not 
advanced any such contention, and the Board observes that the 
veteran's November 1968 separation examination found the 
veteran to be clinically normal in all relevant areas with no 
suggestion of any pertinent abnormalities indicated by either 
the examiner or the veteran himself.

For these aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet.App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).


ORDER

Service connection for the cause of the veteran's death is 
not warranted.  To this extent, the appeal is denied.


REMAND

As noted above, the appellant has applied for entitlement to 
dependency and indemnity compensation (DIC) benefits under 38 
U.S.C.A. § 1318.  DIC benefits may be awarded to a surviving 
spouse upon the service-connected death of the veteran.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2005).  If 
the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disability rated totally 
disabling if the service-connected disability was either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  
The Board points out that, in January 2000, VA amended 38 
C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. 
§ 1318, to restrict the award of DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. 
§ 1318, or would have established such right but for clear 
and unmistakable error (CUE) in the adjudication of a claim 
or claims.  See 65 Fed.Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  Likewise, on April 5, 2002, VA amended 38 
C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations under 38 U.S.C.A. § 1311(a) 
on the question as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit.  
See 67 Fed.Reg. 16,309-16,317 (April 5, 2002).  In National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), the Federal Circuit observed that VA had determined that 
the "entitled to receive" language under 38 U.S.C.A. 
§ 1311(a) and 38 U.S.C.A. § 1318 should be interpreted in the 
same way and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-1380.

Most recently, however, the United States Court of Appeals 
for Veterans Claims (Court) held that the January 2000 
amendments (65 Fed.Reg. 3,388), effectively barring the 
"hypothetical" entitlement theory with respect to DIC 
claims made pursuant to 38 U.S.C.A. § 1318, are not 
applicable to claims filed prior to January 21, 2000.  See 
Rodriguez v. Nicholson, 19 Vet.App 275 (2005).  Here, the 
appellant filed her claim for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 prior to January 21, 2000.  
Accordingly, entitlement on a hypothetical basis must be 
considered.  The Board notes that the veteran's 100 percent 
disability rating for PTSD was in effect for over 6 years at 
the time of his death; the appellant has submitted evidence 
and argument to contend that the veteran's PTSD was no less 
severe 4 years prior to that effective date, including an SSA 
decision with potentially pertinent findings.  The record 
does not clearly show that the RO has yet adjudicated any 
hypothetical theory of earlier entitlement to a 100 percent 
rating.

Moreover, the Court in Rodriguez also held that VA's duty to 
assist in such claims included providing specific notice to 
the claimant of any information and evidence not of record 
that is necessary to substantiate a claim for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 under the 
hypothetical entitlement theory.  Here, although the July 
2002 VCAA letter to the appellant informed her of what the 
evidence must show in order to establish entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318, it did not 
specifically inform her of any information and evidence not 
of record that was necessary to substantiate a claim for 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
under the hypothetical entitlement theory.  Appropriate 
action is therefore necessary before the Board may proceed 
with appellate review of this issue.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should issue an appropriate 
VCAA letter informing the appellant of 
any information and evidence not of 
record that is necessary to substantiate 
a claim for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 under 
the hypothetical entitlement theory, as 
well as informing the appellant of VA's 
statutory duty to assist the appellant 
under the VCAA and her duty to furnish 
and/or identify evidence.  In this 
regard, the RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

2.  After allowing for appropriate 
response time to the above letter, and 
after completion of any additional 
development deemed necessary, the RO 
should review the expanded record and 
consider the issue of entitlement to 
Dependency and Indemnity Compensation 
benefits pursuant to 38 U.S.C.A. § 1318, 
to include the hypothetical theory of 
entitlement.  If this issue remains 
denied, the RO should furnish the 
appellant and her representative with an 
appropriate supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


